Case 17-35403-MBK             Doc 80     Filed 10/01/19 Entered 10/01/19 15:59:59                  Desc Main
                                        Document      Page 1 of 3
    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY

    Caption in Compliance with D.N.J. LBR 9004-1(6)

    GORSKI KNOWLTON PC
    311 Whitehorse Avenue; Suite A
    Hamilton, New Jersey 08610
    Phone: 609-964-4000
    Fax: 609-585-2553
    Attorneys for Debtor(s)
    Allen I. Gorski, Esquire
    agorski@gorskiknowlton.com


    In Re:                                                 Case No.:                 17-35403

    James Roberts, Jr.                                      Judge:            Michael B. Kaplan

                                                           Chapter:                    13




                    CHAPTER 13 DEBTOR'S CERTIFICATION IN OPPOSITION


         The debtor in this case opposes the following (choose one):

         1.       El Motion for Relief from the Automatic Stay filed by
                  creditor,

                  A hearing has been scheduled for                                   , at


                      Motion to Dismiss filed by the Chapter 13 Trustee.

                 A hearing has been scheduled for               10/9/19              ,at       9 am


                     Certification of Default filed by

                 I am requesting a hearing be scheduled on this matter.


          2.     I oppose the above matter for the following reasons (choose one):

                 111 Payments have been made in the amount of $                             , but have not
                 been accounted for. Documentation in support is attached.
Case 17-35403-MBK           Doc 80      Filed 10/01/19 Entered 10/01/19 15:59:59                      Desc Main
                                       Document      Page 2 of 3




                  O Payments have not been made for the following reasons and debtor proposes
                  repayment as follows (explain your answer):




                  2/ Other (explain your answer):
                  See attached.




          3.      This certification is being made in an effort to resolve the issues raised in the certification
                  of default or motion.

          4.      I certify under penalty of perjury that the above is true.



  Date:
                                                                        ebtor's Signature

  Date:
                                                                      Debtor's Signature




  NOTES:

  1.      Under D.N.J. LBR 4001-1(b)(1), this form must be filed with the court and served on the Chapter
          13 Trustee and creditor, if applicable not later than 7 days before the date of the hearing if filed in
          opposition to a Motion for Relief from the Automatic Stay or Chapter 13 Trustee's Motion to
          Dismiss.

  2.      Under D.N.J. 4001-1 (b)(2), this form must be filed with the court and served on the Chapter 13
          Trustee and creditor, if applicable not later than 14 days after the filing of a Certification of
          Default.




                                                                                                         re14/1/15
Case 17-35403-MBK     Doc 80    Filed 10/01/19 Entered 10/01/19 15:59:59       Desc Main
                               Document      Page 3 of 3




                                 James Roberts, Jr.
                                Case No.: 17-35403
            Attachment to Chapter 13 Debtor's Certification in Opposition to
                            Trustee's Motion to Dismiss



 I have been struggling to pay the Trustee payments from personal funds as I have been
 unable to sell the commercial property at 645 Prospect Street despite having retained a
 Realtor. This August we were in the process of retaining special counsel and solicited
 multiple smaller offers to lease the property. I would utilize proceeds from any lease,
 purchase agreement to pay real estate taxes and fund the Plan. I am hopeful by the
 return date of the hearing I will have special counsel appointed and a draft lease or
 purchase agreement, as well as, another payment to the Trustee.
